DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims: Claims 1-16 are present for examination.

Priority
	This application is a divisional of application 15/511565 now U.S. Patent 10,633,685 which in turn is a371 national stage application of PCT/EP2015/072645 filed on 9/30/2015 and is a continuation of 14/504,109 filed on 10/01/2014. The application also claims the benefit of US provisional application 21/199,115 filed on 7/30/2015, US provisional 62/091895 filed on 12/15/2014, US provisional 62/090836 filed on 12/11/2014, US provisional 62/07726 filed on 12/04/2014, US provisional 62/059136 filed on 10/02/2014.

	The current application is a divisional application drawn to a method of using the product in allowed application 15/511565 now U.S. Patent 10,633,685. Claims 15 and 16 are product by process claims thus these as such are claiming the product itself.

Conclusion: Claims 1-14 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Dmitry A. Vinarov on 04/09/2021.
The application has been amended as follows: 
	Delete the second occurrence of "and" at the end (last 6 lines) of claim 1 as follows.

	"wherein at least one of the genes in items (a)-(l) is a recombinant gene; comprising growing the recombinant host cell in a culture medium, under conditions in which the genes are expressed; and
	

Cancel. Claims 15 and 16.

Conclusion: claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1656                                                                                                                                                                                           	April 9, 2021